                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CARLOS HOSEA,

              Plaintiff,

       v.                                        CIV. NO. 1:19-811 WJ/SMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY

              Defendant

  UNOPPOSED ORDER ON PLAINTIFF’S STIPULATED FIRST MOTION FOR AN
    EXTENSION OF TIME TO FILE MOTION TO REVERSE AND/OR REMAND



       Upon consideration of Plaintiff Stipulated Motion for Extension of Time to File His

Motion to Reverse and/or Remand (Doc. 20), the Court having reviewed the motion and

being otherwise fully advised, FINDS that the motion is well-taken and GRANTED.

       IT IS THEREFORE ORDERED that Plaintiff shall have until February 27, 2020,

to file his Motion to Reverse and/or Remand; Defendant shall have until April 23, 2020,

to file a Response, and Plaintiff shall have until May 20, 2020 to file a Reply.



                                          BY THE COURT:


                                          ______________________________
                                          HONORABLE STEPHAN M. VIDMAR


SUBMITTED AND APPROVED BY:

/S/ Benjamin E. Decker                           Approval via email 1/6/20
_______________________________                  ________________________________
Benjamin E. Decker                               Chad Troop
Attorney for the Plaintiff                       Special Assistant United States Attorney
